DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 15-20 in the reply filed on 1/21/2022 is acknowledged.
3. 	Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 1-20; and added claims 21-40.

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[26, 3] insert "." after "dummy gate structure”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 2006/0022264) (hereafter Mathew), in view of Doris et al. (US 2013/0299897) (hereafter Doris).
Regarding claim 21, Mathew discloses a method of forming a semiconductor device, the method comprising: 
forming semiconductor layers 16 (Fig. 3, paragraph 0020, wherein “one or more of: an epitaxial layer or layers”) over a substrate 12 (Fig. 3, paragraph 0020); 
forming a source/drain epitaxial structure (32 and 34 in Fig. 3, paragraph 0027) on a side of the semiconductor layers 16 (Fig. 3); 
forming a gate structure (22 and 48 in Fig. 7, paragraph 0034) wrapping around the semiconductor layers 16 (Fig. 7); 
removing (see paragraph 0034, wherein “Formation of the second gate electrode 48 can be accomplished, for example, using deposition and etch back techniques.”) a bottom portion (top portion of 48 in Fig. 7) of the gate structure (22 and 48 in Fig. 7) to form a gate trench (region where 56 is formed between 44 in Fig. 9); and 
forming a backside via (portions of 56 contacting 32 and 34 in Fig. 9, paragraph 0039) electrically connected to the source/drain epitaxial structure (32 and 34 in Fig. 9).  
Mathew does not disclose forming a backside dielectric cap in the gate trench; wherein the backside dielectric cap separates the backside via from the gate structure.
Doris discloses forming a backside dielectric cap 100 (Fig. 14, paragraph 0070) in the gate trench (region between 82 in Fig. 15); wherein the backside dielectric cap 100 (Fig. 14) separates the backside via (102A, 102B, 112A, and 112B in Fig. 15, paragraphs 0071 and 0073) from the gate structure (54 and 86 in Fig. 15, paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathew to include forming a backside dielectric cap in the gate trench; wherein the backside dielectric cap separates the backside via from the gate structure, as taught by Doris, since the contact level dielectric layer/backside dielectric cap 100 (Doris, Fig. 14, paragraph 0070) could provide a better topology with a flattened back surface and could electrically isolate adjacent via structures (Doris, 102A and 102B in Fig. 14, paragraph 0071) from one another.
Regarding claim 23, Mathew further discloses the method of claim 21, further comprising: forming inner spacers 44 (Fig. 7, paragraph 0033) formed on sidewalls of the semiconductor layers 16 (Fig. 7), wherein the gate structure (22 and 48 in Fig. 7) is formed to contact the inner spacers 44 (Fig. 7).  
Regarding claim 24, Mathew in view of Doris discloses the method of claim 23, however Mathew does not disclose the backside dielectric cap is formed between the inner spacers.  
Doris discloses the backside dielectric cap 100 (Fig. 14, paragraph 0070) is formed between the inner spacers 82 (Fig. 15, paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathew to include the backside dielectric cap is formed between the inner spacers, as taught by Doris, since the contact level dielectric layer/backside dielectric cap 100 (Doris, Fig. 14, paragraph 0070) could provide a better topology with a flattened back surface and could electrically isolate adjacent via structures (Doris, 102A and 102B in Fig. 14, paragraph 0071) from one another.
Regarding claim 29, Mathew in view of Doris discloses the method of claim 21, however Mathew does not disclose the backside via is in direct contact with the backside dielectric cap and wherein a top surface of the backside via is higher than a top surface of the backside dielectric cap.  
Doris discloses the backside via (102A, 102B, 112A, and 112B in Fig. 14, paragraphs 0071 and 0073) is in direct contact with the backside dielectric cap 100 (Fig. 14, paragraph 0070) and wherein a top surface of the backside via (102A, 102B, 112A, and 112B in Fig. 14) is higher than a top surface of the backside dielectric cap 100 (Fig. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathew to include the backside via is in direct contact with the backside dielectric cap and wherein a top surface of the backside via is higher than a top surface of the backside dielectric cap, as taught by Doris, since the contact level dielectric layer/backside dielectric cap 100 (Doris, Fig. 14, paragraph 0070) could provide a better topology with a flattened back surface and could electrically isolate adjacent via structures (Doris, 102A and 102B in Fig. 14, paragraph 0071) from one another.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Doris as applied to claim 21 above, and further in view of Xu et al. (US 2019/0214502) (hereafter Xu).
Regarding claim 25, Mathew in view of Doris discloses the method of claim 21, however Mathew and Doris do not disclose forming a dummy gate structure over the semiconductor layers; forming a gate spacer on a sidewall of the dummy gate structure.  
Xu discloses forming a dummy gate structure 118 (Fig. 9B, paragraph 0064) over the semiconductor layers 114 (Fig. 9B, paragraph 0069); forming a gate spacer 122 (Fig. 9B, paragraph 0064) on a sidewall of the dummy gate structure 118 (Fig. 9B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mathew in view of Doris to include forming a dummy gate structure over the semiconductor layers; forming a gate spacer on a sidewall of the dummy gate structure, as taught by Xu, since the gate spacers 122 (Xu, Fig. 5B, paragraph 0065) allows the multi-layer semiconductor fin 110 (Xu, Fig. 5B, paragraph 0065) to be etched with respect to the gate structure 102 (Xu, Fig. 5B, paragraph 0065).

Allowable Subject Matter
1. 	Claims 22 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 22 would be allowable because a closest prior art, Mathew et al. (US 2006/0022264), discloses removing (see Fig. 5 and paragraph 0030) the substrate 12 (Fig. 4) prior to forming the gate trench (region where 56 is formed between 44 in Fig. 9) but fails to disclose removing the substrate to expose the bottom portion of the gate structure prior to forming the gate trench; etching back the gate structure prior to removing the substrate; and forming a front-side dielectric cap above the etched gate structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, the method comprising: removing the substrate to expose the bottom portion of the gate structure prior to forming the gate trench; etching back the gate structure prior to removing the substrate; and forming a front-side dielectric cap above the etched gate structure in combination with other elements of the base claim 22. 
In addition, claim 26 would be allowable because a closest prior art, Xu et al. (US 2019/0214502), discloses forming a sacrificial gate dielectric layer (“sacrificial dummy gate dielectric” in paragraph 0064) over the semiconductor layers 110 (Fig. 4, paragraph 0064) but fails to disclose conformally forming a sacrificial gate dielectric layer over the semiconductor layers prior to forming the dummy gate structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of forming a semiconductor device, the method comprising: conformally forming a sacrificial gate dielectric layer over the semiconductor layers prior to forming the dummy gate structure in combination with other elements of the base claim 25. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 27 and 28 depend on claim 26.

Claims 30-40 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Cheng et al. (US 2018/0219064), discloses forming a gate structure 174 (Fig. 16A, paragraph 0035) between the inner spacers 148 (Fig. 16A) and surrounding the fin structure (131-134 in Fig. 16A) but fails to disclose removing a bottom portion of the gate structure to form a gate trench, defining a concave bottom surface of the gate structure, wherein bottom surfaces of the inner spacers are below the concave bottom surface of the gate structure; and forming a backside dielectric cap in the gate trench, such that the backside dielectric cap contacts the concave bottom surface of the gate structure. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: removing a bottom portion of the gate structure to form a gate trench, defining a concave bottom surface of the gate structure, wherein bottom surfaces of the inner spacers are below the concave bottom surface of the gate structure; and forming a backside dielectric cap in the gate trench, such that the backside dielectric cap contacts the concave bottom surface of the gate structure in combination with other elements of claim 30.
In addition, a closest prior art, Cheng et al. (US 2018/0219064), discloses replacing the first semiconductor layers (122-124 in Fig. 13B) with a metal gate structure 174A (Fig. 16A, paragraph 0075) but fails to disclose removing a bottom portion of the metal gate structure to form a gate trench between the inner spacers; forming a backside dielectric cap in the gate trench; and forming a backside via on a side of the backside dielectric cap. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: removing a bottom portion of the metal gate structure to form a gate trench between the inner spacers; forming a backside dielectric cap in the gate trench; and forming a backside via on a side of the backside dielectric cap in combination with other elements of claim 35.

A closest prior art, Cheng et al. (US 2018/0219064), discloses a method of forming a semiconductor device, the method comprising:P20201405US01 App. No. 16/996,094 Page 4forming a fin structure (131-134 in Fig. 7B, paragraph 0034) over a substrate 110 (Fig. 7B, paragraph 0034); forming inner spacers 148 (Fig. 7B, paragraph 0034) on sidewalls of the fin structure (131-134 in Fig. 7B); forming a source/drain epitaxial structure (150-1 and 150-2 in Fig. 11, paragraph 0034) on a side of the fin structure (131-134 in Fig. 11); and forming a gate structure 174 (Fig. 16A, paragraph 0035) between the inner spacers 148 (Fig. 16A) and surrounding the fin structure (131-134 in Fig. 16A) but fails to teach removing a bottom portion of the gate structure to form a gate trench, defining a concave bottom surface of the gate structure, wherein bottom surfaces of the inner spacers are below the concave bottom surface of the gate structure; and forming a backside dielectric cap in the gate trench, such that the backside dielectric cap contacts the concave bottom surface of the gate structure as the context of claim 30. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 31-34 depend on claim 30.
In addition, a closest prior art, Cheng et al. (US 2018/0219064), discloses a method of forming a semiconductor device, the method comprising: forming a fin structure (122-124 and 131-134 in Fig. 7B, paragraph 0039) over a substrate 110 (Fig. 7B, paragraph 0034), wherein the fin structure comprises first semiconductor layers (122-124 in Fig. 7B) and second semiconductor layers (131-134 in Fig. 7B) alternately stacked; removing (see Fig. 8, paragraph 0054) a portion of the first semiconductor layers (122-124 in Fig. 8); forming inner spacers 149 (Fig. 10, paragraph 0057) on opposite sides of remaining portions of the first semiconductor layers (122-124 in Fig. 10); forming a source/drain epitaxial structure (150-1 and 150-2 in Fig. 11, paragraph 0059) on a side of the remaining portions of the first semiconductor layers (122-124 in Fig. 11); and replacing the first semiconductor layers (122-124 in Fig. 13B) with a metal gate structure 174A (Fig. 16A, paragraph 0075) but fails to teach removing a bottom portion of the metal gate structure to form a gate trench between the inner spacers; forming a backside dielectric cap in the gate trench; and forming a backside via on a side of the backside dielectric cap as the context of claim 35. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 36-40 depend on claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        
/JOSEPH C. NICELY/
Primary Examiner, Art Unit 2813